Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a method having combined method steps of  applying a DC stress condition to a transistor for a predetermined stress time, the DC stress condition including: applying a non-zero drain voltage signal to a drain terminal of the transistor, applying a gate voltage signal to a gate terminal of the transistor, and applying a non-zero source current signal to a source terminal of the transistor; measuring an impedance of the transistor after the predetermined stress time; and repeating the application of the DC stress condition and the measurement of the impedance until a measured impedance exceeds a non-zero impedance threshold or a total stress time exceeds a non-zero time threshold as recited in claim 1. Claims 2-9 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose a method having combined method steps of testing multiple high electron mobility transistors (HEMTs) at respective locations of a wafer, including, for each of HEMT: applying a DC stress condition to the HEMT for a predetermined stress time, measuring an impedance of the HEMT after the predetermined stress time, and repeating the application of the DC stress condition and the measurement of the impedance until a measured impedance exceeds a non-zero impedance threshold or a total stress time exceeds a non-zero time threshold, identifying the HEMT as failed if the measured impedance exceeds the non-zero impedance threshold, and identifying the HEMT as passed if the total stress time exceeds the of the multiple HEMTs at a first wafer location identified as passed, and a second HEMT of the multiple HEMTs at a second wafer location identified as failed; slicing the wafer; and packaging the first wafer location as recited in claim 10. Claim 11  depends  from allowed claim 10, it is also allowed accordingly.
The prior art does not disclose a  wafer test system having a combination of  a current source, including a current source output adapted to be coupled to a source terminal of a transistor of a wafer; a first voltage source, including a first voltage source output adapted to be coupled to a drain terminal of the transistor; a second voltage source, including a second voltage source output adapted to be coupled to a gate terminal of the transistor; an impedance measurement circuit, including respective inputs adapted to be coupled to the source terminal and to the drain terminal of the transistor; and a controller configured to: control the current source, the first voltage source, and the second voltage source to apply a DC stress condition to the transistor for a predetermined stress time, S/N: 16/400,3369 of 27TI-79769control the impedance measurement circuit to measure an impedance of the transistor after the predetermined stress time, and control the current source, the first voltage source, the second voltage source, and the impedance measurement circuit to repeat the application of the DC stress condition and the measurement of the impedance until a measured impedance exceeds an impedance threshold or a total stress time exceeds a non-zero time threshold, identify the transistor as failed if the measured impedance exceeds the non-zero impedance threshold, and identify the transistor as passed if the total stress time exceeds the non-zero time threshold as recited in claim 12. Claims 13-20  depend  from allowed claim 12, they are  also allowed accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Bahl et al (Pat# 10,094,863) disclose high resolution power electronics measurements.
	Hirose (Pat# 9,891,265) disclose Voltage detecting circuit and method for measuring   characteristic of transistor.
	Yagyu et al (pat# 9,531,186) disclose current detection circuit and semiconductor integrated circuit device.
	Mauder et al (pat# 8,854,065) disclose current measurement in a power transistor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VINH P NGUYEN/Primary Examiner, Art Unit 2867